Citation Nr: 0029036	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.  In April 1971, the veteran was convicted of 
unlawful distribution of controlled substances by the State 
of Louisiana and was incarcerated from March 1971 to his 
military discharge in November 1972. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Oakland, California Regional Office (RO), which denied the 
veteran's claim for service connection for left leg and back 
disorders.  The veteran appeared and offered testimony at a 
RO hearing in April 1993.  In November 1993, the veteran was 
notified of a hearing officer's decision entered in June 
1993, confirming the previous denial of the veteran's claim.  
In September 2000, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.


REMAND

The Board finds that additional development is warranted.  In 
this regard, the Board notes that the veteran testified at 
his hearings in April 1993 and September 2000 that he injured 
his left leg and back and was treated for his injuries while 
on active duty.  However, the veteran's service medical 
records are incomplete and do not include treatment records 
from June 1969 to June 1970 and after December 1970.   There 
also is no discharge examination. 

In cases where as here the veteran's service medical records 
are incomplete or unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  See generally 
McCormick v. Gober, No. 98-48 (Vet. App. Aug. 18, 2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  In that respect, 
the Board notes that RO has made several attempts to locate 
the veteran's service medical records, with some success.  
The claims file does contain the veteran's June 1969 service 
entrance examination, and June 1970 X-rays and medical 
records showing treatment for an injury to his left leg while 
jumping on a truck.  However, the records obtained thus far 
contain no references to treatment for a back injury 
sustained while playing tennis during basic training at Fort 
Bliss, Texas or while attending electronics communication 
repairman training at Fort Gordon, Georgia.  An August 1996 
response from the National Personnel Records Center (NPRC) 
for more service medical records indicated that they would 
need the month, year, unit, battalion company, etc. for the 
veteran for an additional medical records search.  In August 
1996, the RO sent a letter requesting the additional service 
information from the veteran.  While the veteran failed to 
respond to that letter, in September 1998, the NPRC forwarded 
a copy of the veteran's DA 20, which indicates where and when 
the veteran was during his military career, including the 
organization and location.  Based on a review of the 
veteran's testimony and his DA 20, the Board finds that 
another attempt should be made to seek additional medical 
records, including morning reports and sick lists, utilizing 
the relevant information in the veteran's DA 20 and his 
testimony.  The Board is cognizant of the fact that it was 
the NPRC that both  indicated that they would need additional 
information for an additional medical records search and then 
supplied such information by sending the DA 20 to the RO, but 
the NPRC did not conduct a records search utilizing the 
information requested which is contained in the veteran's DA 
20.

In this respect, the RO should ask the veteran to complete a 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data and to give more specific identifying 
information regarding his assigned unit(s) during basic 
training at Fort Bliss, Texas and during electronics 
communication repairman training at Fort Gordon, Georgia.  
This information, if any, should be submitted to NPRC for an 
additional record search.  In addition, if feasible, a search 
of any records, i.e., hospital treatment records, morning 
reports, etc., associated with Fort Bliss in the summer of 
1969 and with Fort Gordon from September to December 1969, 
should be made.  

The veteran also testified that he continued to have problems 
with his left knee and back following active service and was 
treated for these problems while incarcerated at the 
Louisiana State Penitentiary.  The Board acknowledges that 
the RO attempted to obtain treatment records from the 
Louisiana State Penitentiary and was notified in May 1993 
that any records would be maintained at the Archives in Baton 
Rouge and that VA's request for records had been forwarded to 
the Archives.  However,  no response was received from the 
Archives.  In May 1996, the RO sent a letter to the Office of 
Adult Services in Baton Rouge for treatment records during 
the time the veteran was incarcerated at the Louisiana State 
Penitentiary.   However, the RO never received a response 
and, in a June 1997 submission, the veteran indicated that it 
might be to his advantage to "let sleeping dogs lie" with 
regards to the Louisiana State Penitentiary.  Nevertheless, 
since the Board is remanding the case for another search for 
service medical records, the Board is of the opinion that the 
RO should make another attempt to obtain the veteran's 
medical records for the time he was incarcerated.  

The Board is aware of the RO's diligent attempts to locate 
the veteran's records.  However, in view of the foregoing, it 
is the Board's judgment that an additional attempt at 
obtaining corroborative medical evidence of the veteran's 
claimed left leg and back trauma should be undertaken.

Accordingly, this case is REMANDED for the following action:

1.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance 
with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the veteran fill 
out a complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organization to which he 
was assigned at the time of treatment 
(battalion, regiment, etc.), if he is 
unable to do so, the RO should use the 
veteran's DA 20 information to complete 
the information needed by the NPRC.

2.  Contact the State of Louisiana 
Archives (Office of Adult Services) in 
Baton Rouge, Louisiana, and request the 
veteran's complete medical records, to 
include clinical records, including those 
showing any treatment for a left knee or 
back disorders during the veteran's 
incarceration in the 1970s.  Document all 
efforts to obtain the records and 
associate all responses with the claims 
file.

If the request for the State of Louisiana 
treatment records is not successful, the 
RO should inform the veteran and his 
representative of the negative result in 
order to allow them an opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim. 
38 CFR 
§ 3.159(c).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If the decision remains adverse 
to the veteran, the RO should issue a 
supplement statement of the case, giving 
detailed reasons and bases for the 
decision, and afford the veteran and his 
representative a reasonable opportunity 
to respond, before the record is returned 
to the Board for further review.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case.  The veteran and his representative are free to submit 
additional evidence and argument in connection with these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	R. F. WILLIAMS 	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



